DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (USPUB 2014/0041826).

As to Claim 1, Takeuchi discloses a method for preheating a battery, comprising: detecting a trigger event of preheating the battery, the trigger event including a corresponding key being turned on (Figure 14); and in response to detecting the trigger event, controlling a heating member to heat an accommodating space housing the battery until an ambient temperature in the accommodating space satisfies a temperature condition, wherein the heating member is powered by the battery to be preheated (Steps 180-190).
As to Claim 3, Takeuchi discloses the method according to claim 1, further comprising, before controlling the heating of the accommodating space: determining whether preheating of the battery has completed; and stopping the preheating in response to the preheating of the battery has completed (Steps 180-190).

As to Claim 5, Takeuchi discloses the method according to claim 3, wherein determining whether preheating for the battery has completed comprises: determining whether an internal temperature of the battery reaches a preset temperature threshold, wherein the preheating for the battery has been completed if the internal temperature of the battery reaches the preset temperature threshold (Steps 180-190).
As to Claim 6, Takeuchi discloses the method according to claim 5, wherein determining whether the internal temperature of the battery reaches the preset temperature threshold comprises: receiving the internal temperature of the battery detected by the battery; and determining whether the received internal temperature of the battery reaches the preset temperature threshold (Steps 180-190).
As to Claim 7, Takeuchi discloses the method according to claim 1, wherein controlling heating of the accommodating space comprises: if the ambient temperature is lower than a holding temperature threshold indicated in the temperature condition, turning on heating for the accommodating space to adjust the ambient temperature to the holding temperature threshold; and if the ambient temperature is equal to or higher than the holding temperature threshold, turning off heating for the accommodating space to adjust the ambient temperature to the holding temperature threshold (Steps 140 and 230).
As to Claim 8, Takeuchi discloses the method according to claim 1, wherein controlling heating of the accommodating space comprises: if the ambient temperature is lower than a minimum holding temperature threshold indicated in the temperature condition, turning on heating for the 
As to Claim 9, Takeuchi discloses the method according to claim 1, wherein: the method further comprises acquiring the ambient temperature, including: acquiring local temperatures in respective characteristic positions preset in the accommodating space; and controlling heating of the accommodating space comprises: adjusting the local temperature in a characteristic position where the preset temperature condition is not satisfied (Steps 140-180).

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamakoshi et al. (USPUB 2014/0308545).

As to Claim 11, Tamakoshi discloses a battery preheating apparatus, comprising: a carrying member having an  accommodating space, the accommodating space being configured to receive a battery to be preheated; a heating member disposed over the carrying member, the heating member being powered by the battery to be preheated and configured to generate heat after powered-on; and a processor coupled to the heating member and configured to: detecting a trigger event of preheating the battery, the trigger event including a corresponding key being turned on; and in response to detecting the trigger event, controlling the heating member to heat accommodating space (Figure 1, Paragraph 55, Figure 5, Element 1201).

As to Claim 13, Tamakoshi discloses the apparatus according to claim 12, wherein the heating member is placed on a surface of the heat conducting member, or embedded in the heat conducting member (Figure 4, Element 1042 and 1060).
As to Claim 14, Tamakoshi discloses the apparatus according to claim 11, wherein the carrying member includes a heat insulating member (Paragraph 55).
As to Claim 15, Tamakoshi discloses the apparatus according to claim 14, wherein: the heating member is placed on an inner surface of the carrying member; or the heating member is placed on an outer surface of the carrying member, and the outer surface of the carrying member comprises a heat conducting hole in communication with the accommodating space (Figure 4, Element 1042).
As to Claim 16, Tamakoshi discloses the apparatus according to claim 11, wherein the heating member comprises a heating film attached to a surface of the carrying member (Figure 4, Element 1042 and 1060).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Tamakoshi.

As to Claim 2, Takeuchi discloses the method according to claim 1, but does not expressly disclose wherein the trigger event further includes one or more of: the battery being loaded into the accommodating space; a current being generated in a preheating circuit; and the ambient temperature of the accommodating space being increased.  Tamakoshi discloses the battery being loaded into the accommodating space; a current being generated in a preheating circuit; and the ambient temperature of the accommodating space being increased (Paragraph 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Tamakoshi and continually sense the air temperature in the device of Takeuchi, in order to all the control system to adapt to the changing of the air temperature.

As to Claim 10, Takeuchi discloses the method according to claim 1, but does not expressly disclose further comprising, after preheating for the battery is completed: turning on a charging control of the battery if a charging trigger event of the battery is detected; and turning on a discharging control of the battery if a discharging trigger event of the battery is detected.  Tamakoshi discloses turning on a charging control of the battery if a charging trigger event of the battery is detected; and turning on a discharging control of the battery if a discharging trigger event of the battery is detected (Paragraph 99). It would have been obvious to one having ordinary skill the art to take the teaching of Tamakoshi and allow the battery to charge and discharge, in the device of Takeuchi, in order to allow operation of an electrical device.

As to Claim 18, Takeuchi discloses an aerial vehicle, comprising: a battery configured to provide power supply to the aerial vehicle (Paragraph 3 (generic vehicle)); and a processor configured to: detect a trigger event of preheating the battery, the triggering event including a corresponding key being turned on; and control the heating member to heat the accommodating space until an ambient temperature satisfies a temperature condition (Figure 14, Steps 180-190).  Takeuchi does not expressly disclose a carrying member having an accommodating space, the accommodating space being configured to 
As to Claim 19, Takeuchi and Tamakoshi disclose the aerial vehicle according to claim 18, wherein the trigger event further includes one or more of: the battery being loaded into the accommodating space; a current being generated in a preheating circuit; and the ambient temperature of the accommodating space being increased (Tamakoshi Paragraph 104).
As to Claim 20, Takeuchi and Tamakoshi disclose the aerial vehicle according to claim 18, wherein the processor is further configured to: determine whether preheating of the battery has completed; and stop the preheating in response to the preheating of the battery has completed (Takeuchi Steps 180-190).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamakoshi in view of Duff et al.  (USPUB 2012/0315517).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859